Order entered October 15, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00839-CV

LARRY EDDINGTON, VINCENT J. AURENTZ, ROMAN KILGORE, AND WILLIAM
                       J. BUTLER, Appellants

                                            V.

 DALLAS POLICE AND FIRE PENSION SYSTEM AND GEORGE TOMASOVIC, IN
          HIS OFFICIAL CAPACITY AS BOARD CHAIR, Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-12001

                                         ORDER
       We GRANT appellants Larry Eddington, Vincent J. Aurentz, and William J. Butler’s

October 14, 2015 unopposed second motion for extension of time to file brief and ORDER their

brief be filed no later than November 13, 2015. No further extensions will be granted absent

exigent circumstances.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE